Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 42-61 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 44, 47-48, 53, 56-57, are cancelled
b.	This is a first action on the merits based on Applicant’s claims submitted on 06/27/2022.


Response to Arguments

Regarding Independent claims 42, 51, and 61 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Each of the inventors of the instant application (Jorma Kaikkonen, Timo Koskela, and Sami Hakola) is a co-author of Nokia R1-1716528. Nokia R1-1716528 was not authored by anyone other than the inventors of the instant application. Therefore, Nokia is not prior art under 35 U.S.C. § 102(b)(1)(A). Refer also to MPEP 717. Applicant hereby files a declaration under 37 C.F.R. § 1.130 in which each of the inventors of the instant application avows being an author of Nokia R1-1716528, and additionally avows that Nokia R1-1716528 was not authored by anyone other than the inventors of the instant application. MPEP 717.01.” on pages 6-7, filed on 06/27/2022, with respect to Nokia NPL “Measurements for mobility management”, 3GPP R1-1716528 (hereinafter “Nokia”), have been fully considered and are persuasive.  Therefore, the previous final rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of InterDigital NPL “C-DRX Beam Management Aspects”, 3GPP R2-1701187, Feb 13-17, 2017 (hereinafter “InterDigital”) and of Murray et al. Foreign Patent WO2018144873, in combination with previously applied references Deeno and Verger, thus rendering said Applicant’s arguments moot. See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 42, 43, 45, 46, 49, 51, 52, 54, 55, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Deeno et al. US Pub 2018/0020503 (hereinafter “Deeno”), in view of InterDigital NPL “C-DRX Beam Management Aspects”, 3GPP R2-1701187, Feb 13-17, 2017 (hereinafter “InterDigital”) and of Murray et al. Foreign Patent WO2018144873, claiming provisional application priority 2017-02-02 (hereinafter “Murray”), and further in view of Verger et al. US Pub 2014/0064160 (hereinafter “Verger”).
Regarding claim 42 (Currently Amended)
Deeno discloses an apparatus (e.g. “base station” [0198]), comprising:
at least one processor; and at least one non-transitory memory comprising computer program code (“the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.  Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media.” [0198]),
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to
configure a user equipment with a timer (e.g. “inactivity timer”) that determines when the user equipment monitors at least one physical downlink control channel from a first set of beams (“DRX on the small cell layer are described.  A co-located LTE carrier in the SCeNB may provide control signaling assistance for the mmW carrier.  mmW DCI information (e.g., mmW DL control beam id, mmW slot assignment) may be provided by the LTE PDCCH.” [0165]) during the duration of the timer and a second set of beams after expiration of the timer (Deeno discloses a timer that indicates a transition from monitoring a first DRX set to a second DRX set, e.g., transition from non-DRX set to a full DRX set. As long as the timer is running, the PDCCH is monitored using non-DRX set and after its expiration, the PDCCH is monitored using the full DRX set “The transition may be implicit and may be based on timer/counter for each DRX set. For example, mB may configure the UE with a full-DRX timer/counter similar to inactivity timer, e.g., three sets of inactivity timers could be defined: transition from non-DRX to full-DRX, transition from full-DRX to partial-DRX, and transition from partial-DRX to non-DRX. The on-Duration for each set may be defined separately. mB may configure the mmW DRX such that the active time in LTE and mmW are aligned to increase the power saving efficiency.” [0184]).
Deeno discloses a timer but does not specifically teach wherein the user equipment is configured in connected mode discontinuous reception; wherein the first set of beams from which the user equipment monitors the at least one physical downlink control channel during the duration of the timer comprises one or more channel state information reference signal based beams.
In an analogous art, InterDigital discloses wherein the user equipment is configured in connected mode discontinuous reception (“C-DRX is still needed for when the UE needs to remain in Connected state” section 3)
wherein the first set of beams (“In multi-beam NR operation, it is fair to assume that NR-PDCCH and NR-PDSCH channels are beamformed.” Section 3) from which the user equipment monitors the at least one physical downlink control channel (i.e. “PDCCH”) during the duration of the timer (“C­ DRX is structured as a configurable sleep cycle with a brief "On Duration" period, where the UE wakes up to read the PDCCH in anticipation of further down link data arrivals” section 2; also see Fig. 1) comprises one or more channel state information reference signal based beams (“From the UE perspective, in order to decode the PDCCH when waking up upon the "On Duration", the UE must be time synchronized and avvare of the serving cell. This effectively requires the UE to decode the synchronization signals, which provide the PCID, then decode PDCCH with the aid of cell specific reference signals (CRS).” Section 2)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX), to include InterDigital’s method for beamforming during a C-DRX procedure, in order to reduce power consumption required to perform wireless communications (“In order to minimize the On Duration in a multi-beam system and increase C-DRX power savings, the UE can perfom a beam management procedure prior to start of the On Duration, taking into account the beams tracked by the UE prior to going to sleep.” InterDigital, Observation 1).
Deeno and InterDigital do not specifically teach wherein the second set of beams from which the user equipment monitors the at least one physical downlink control channel comprises one or more synchronization signal block based beams.
In an analogous art, Murray discloses wherein the second set of beams from which the user equipment monitors the at least one physical downlink control channel (i.e. “NR- PDCCH”) comprises one or more synchronization signal block based beams (“As discussed before that when a UE wakes up to start searching the NR- PDCCH carrying PI of a PO after a long DRX cycle, the UE may lose the beam pair link established before the DRX cycle. It may be required to perform beam training via NR-SS Burst Set, e.g., detecting or selecting the best beam carrying the SSB.” [0339] and furthermore “or example, the identifier may be derived as UE— ID mod X where X may be configured in the system information or may be a function of the number of beams supported in the cell. As another example, the identifier may be obtained as PO mod X where PO = (T div N) * (IJEID mod N). Here N is number of paging frames within UE's DRX cycle, T is the DRX cycle, UEID=TMSI mod 1024. X may be the number of SSBs covering a sweep in the UE's BWP or the total number of SSBs in the cell covering all directions and across BWPs.” [0404]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX), as modified by InterDigital, to include Murray’s method for paging in DRX cycle, in order to facilitate non-contention SSB reports transmission (Murray [0339]).
Deeno, InerDigital, and Murray do not specifically teach the user equipment monitors the at least one physical downlink control channel after expiration of the timer.
In an analogous art, Verger discloses in Fig. 7 the user equipment monitors the at least one physical downlink control channel after expiration of the timer (“As shown, in 702, the UE 106 may perform uplink and/or downlink communications. In 704, an inactivity timer may be initiated, and in 706 the UE may remain active (e.g., decoding/monitoring a PDCCH channel) until expiration of the inactivity timer in 708. The UE may then transition to a reduced-power (DRX) state. (i.e. during OnDurationTimer)” [0095]; Fig. 7).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX), as modified by InterDigital and Murray, to include Verger’s method for a wireless device to synchronize uplink and downlink transmissions, in order to reduce power consumption required to perform wireless communications (Verger [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Verger’s method for a wireless device to synchronize uplink and downlink transmissions into Deeno’s method for controlling discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 43
Deeno, as modified by InterDigital, Murray, and Verger, previously discloses the apparatus according to claim 42, 
Deeno further discloses wherein the monitoring of the at least one physical downlink control channel comprises the user equipment performing at least one measurement (“FIG. 2 illustrates an example of a DRX cycle.  During the active time, for a PDCCH subframe (except if the subframe is required for uplink transmission for half-duplex FDD UE operation or the subframe is part of a configured measurement gap), the UE may monitor the PDCCH.  If the PDCCH indicates a DL transmission, or a DL assignment has been configured for a subframe, the UE may start the HARQ RTT timer for the corresponding HARQ process and/or stop the DRX Retransmission timer for the corresponding HARQ process.  If the PDCCH indicates a transmission (e.g., a new transmission on the DL or UL), the UE may start and/or restart the DRX Inactivity Timer.” [0079]).

Regarding claim 45
Deeno, as modified by InterDigital, Murray, and Verger, previously discloses the apparatus according to claim 42, 
Deeno further discloses wherein the second set of beams includes at least one beam of the first set of beams (Deeno discloses a transition from monitoring a first DRX set to a second DRX set, e.g. transition from non-DRX set to a full DRX set. The partial DRX set being a subset of the full DRX set and having a smaller number of resources/beams “DRX set specifies one or more mmW resources monitored by the UE when on-Duration timer is running.  The granularity of these mmW resources may be subframes or timeslots (e.g., beams) in the time domain and/or RBs within those resources for the frequency domain.  For example, the UE may be configured with two DRX sets, one may be a full DRX set and the other may be a partial DRX set (e.g., having a smaller number of resources compared to full DRX set).  A partial DRX set may be chosen such that the mmW resources in the partial DRX set is a subset of mmW resource configured by a full DRX set.” [0178]).

Regarding claim 46 (Currently Amended)
Deeno, as modified by InterDigital, Murray, and Verger, previously discloses the apparatus according to claim 42, 
Deeno further discloses wherein the timer (i.e. “inactivity timer”) is started when an active time of the user equipment ends and the user equipment begins a discontinuous reception cycle (“The UE may be configured to monitor the full DRX set when the inactivity timer is running.  The UE may be configured to monitor the full DRX set when inactivity timer is started, and then transition to a partial DRX set until the inactivity timer expires.” [0180] and furthermore “The transition may be implicit and may be based on timer/counter for each DRX set. For example, mB may configure the UE with a full-DRX timer/counter similar to inactivity timer, e.g., three sets of inactivity timers could be defined: transition from non-DRX to full-DRX, transition from full-DRX to partial-DRX, and transition from partial-DRX to non-DRX. The on-Duration for each set may be defined separately. mB may configure the mmW DRX such that the active time in LTE and mmW are aligned to increase the power saving efficiency.” [0184])).

Regarding claim 49
Deeno, as modified by InterDigital, Murray, and Verger, previously discloses the apparatus (“A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, WTRU, terminal, base station, RNC, or any host computer.” [0198]) according to claim 42, 
Deeno further discloses wherein the at least one memory and computer program code are configured, with the at least one processor (“the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.  Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media.” [0198]), to cause the apparatus at least to set the timer specifically for each configured beam (“UE mobility may alter the active DL control beam for the UE, and in turn, affect the subframe monitored by the UE).  The mmW DRX set timers may be reconfigured dynamically using MAC CE or PDCCH signaling.” [0185]).

Regarding claim 51 (Currently Amended)
Deeno discloses an apparatus (i.e. “WTRU” in Fig. 1B; [0044]), comprising:
at least one processor (“processor 118” in Fig. 1B; [0044]); and
at least one non-transitory memory (“non-removable memory 130”, “removable memory 132”, in Fig. 1B; [0044]) comprising computer program code,
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to
receive a configuration for a timer (e.g. “inactivity timer”) that determines when the apparatus monitors at least one physical downlink control channel from a first set of beams (DRX on the small cell layer are described.  A co-located LTE carrier in the SCeNB may provide control signaling assistance for the mmW carrier.  mmW DCI information (e.g., mmW DL control beam id, mmW slot assignment) may be provided by the LTE PDCCH.” [0165]) during the duration of the timer and a second set of beams after expiration of the timer (Deeno discloses a timer that indicates a transition from monitoring a first DRX set to a second DRX set, e.g., transition from non-DRX set to a full DRX set. As long as the timer is running, the PDCCH is monitored using non-DRX set and after its expiration, the PDCCH is monitored using the full DRX set “The transition may be implicit and may be based on timer/counter for each DRX set. For example, mB may configure the UE with a full-DRX timer/counter similar to inactivity timer, e.g., three sets of inactivity timers could be defined: transition from non-DRX to full-DRX, transition from full-DRX to partial-DRX, and transition from partial-DRX to non-DRX. The on-Duration for each set may be defined separately. mB may configure the mmW DRX such that the active time in LTE and mmW are aligned to increase the power saving efficiency.” [0184]).
Deeno discloses a timer but does not specifically teach wherein the user equipment is configured in connected mode discontinuous reception; wherein the first set of beams from which the user equipment monitors the at least one physical downlink control channel during the duration of the timer comprises one or more channel state information reference signal based beams.
In an analogous art, InterDigital discloses wherein the user equipment is configured in connected mode discontinuous reception (“C-DRX is still needed for when the UE needs to remain in Connected state” section 3)
wherein the first set of beams (“In multi-beam NR operation, it is fair to assume that NR-PDCCH and NR-PDSCH channels are beamformed.” Section 3) from which the user equipment monitors the at least one physical downlink control channel (i.e. “PDCCH”) during the duration of the timer (“C­ DRX is structured as a configurable sleep cycle with a brief "On Duration" period, where the UE wakes up to read the PDCCH in anticipation of further down link data arrivals” section 2; also see Fig. 1) comprises one or more channel state information reference signal based beams (“From the UE perspective, in order to decode the PDCCH when waking up upon the "On Duration", the UE must be time synchronized and avvare of the serving cell. This effectively requires the UE to decode the synchronization signals, which provide the PCID, then decode PDCCH with the aid of cell specific reference signals (CRS).” Section 2)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX), to include InterDigital’s method for beamforming during a C-DRX procedure, in order to reduce power consumption required to perform wireless communications (“In order to minimize the On Duration in a multi-beam system and increase C-DRX power savings, the UE can perfom a beam management procedure prior to start of the On Duration, taking into account the beams tracked by the UE prior to going to sleep.” InterDigital, Observation 1).
Deeno and InterDigital do not specifically teach wherein the second set of beams from which the user equipment monitors the at least one physical downlink control channel after the expiration of the timer comprises one or more synchronization signal block based beams.
In an analogous art, Murray discloses wherein the second set of beams from which the user equipment monitors the at least one physical downlink control channel (i.e. “NR- PDCCH”) comprises one or more synchronization signal block based beams (“As discussed before that when a UE wakes up to start searching the NR- PDCCH carrying PI of a PO after a long DRX cycle, the UE may lose the beam pair link established before the DRX cycle. It may be required to perform beam training via NR-SS Burst Set, e.g., detecting or selecting the best beam carrying the SSB.” [0339] and furthermore “or example, the identifier may be derived as UE— ID mod X where X may be configured in the system information or may be a function of the number of beams supported in the cell. As another example, the identifier may be obtained as PO mod X where PO = (T div N) * (IJEID mod N). Here N is number of paging frames within UE's DRX cycle, T is the DRX cycle, UEID=TMSI mod 1024. X may be the number of SSBs covering a sweep in the UE's BWP or the total number of SSBs in the cell covering all directions and across BWPs.” [0404]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX), as modified by InterDigital, to include Murray’s method for paging in DRX cycle, in order to facilitate non-contention SSB reports transmission (Murray [0339]).
Deeno, InerDigital, and Murray do not specifically teach the user equipment monitors the at least one physical downlink control channel after expiration of the timer.
In an analogous art, Verger discloses in Fig. 7 the user equipment monitors the at least one physical downlink control channel after expiration of the timer (“As shown, in 702, the UE 106 may perform uplink and/or downlink communications. In 704, an inactivity timer may be initiated, and in 706 the UE may remain active (e.g., decoding/monitoring a PDCCH channel) until expiration of the inactivity timer in 708. The UE may then transition to a reduced-power (DRX) state. (i.e. during OnDurationTimer)” [0095]; Fig. 7).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX), as modified by InterDigital and Murray, to include Verger’s method for a wireless device to synchronize uplink and downlink transmissions, in order to reduce power consumption required to perform wireless communications (Verger [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Verger’s method for a wireless device to synchronize uplink and downlink transmissions into Deeno’s method for controlling discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 52
Deeno, as modified by InterDigital, Murray, and Verger, previously discloses the apparatus according to claim 51, wherein the monitoring of physical downlink control channel comprises the apparatus performing at least one measurement.
The scope and subject matter of apparatus claim 52 is similar to the scope and subject matter as claimed in apparatus claim 43. Therefore apparatus claim 52 corresponds to apparatus claim 43 and is rejected for the same reasons of anticipation as used in claim 43 rejection above.

Regarding claim 54
The apparatus according to claim 51, wherein the second set of beams includes at least one beam of the first set of beams.
The scope and subject matter of apparatus claim 54 is similar to the scope and subject matter as claimed in apparatus claim 45. Therefore apparatus claim 54 corresponds to apparatus claim 45 and is rejected for the same reasons of anticipation as used in claim 45 rejection above.

Regarding claim 55 (Currently Amended)
The apparatus according to claim 51, wherein the timer is started when an active time of the apparatus ends and the apparatus begins a discontinuous reception cycle.
The scope and subject matter of apparatus claim 55 is similar to the scope and subject matter as claimed in apparatus claim 46. Therefore apparatus claim 55 corresponds to apparatus claim 46 and is rejected for the same reasons of anticipation as used in claim 46 rejection above.

Regarding claim 59
The apparatus according to claim 51, wherein the apparatus performs measurements and/or monitoring only associated with synchronization signal block based beams.
The scope and subject matter of apparatus claim 59 is similar to the scope and subject matter as claimed in apparatus claim 44. Therefore apparatus claim 59 corresponds to apparatus claim 44 and is rejected for the same reasons of obviousness as used in claim 44 rejection above.

Regarding claim 60 (Currently Amended)
The apparatus according to claim 51, wherein, upon expiration of the timer, the apparatus ceases monitoring the first set of beams.
The scope and subject matter of apparatus claim 60 is similar to the scope and subject matter as claimed in apparatus claim 48. Therefore apparatus claim 60 corresponds to apparatus claim 48 and is rejected for the same reasons of obviousness as used in claim 48 rejection above.

Regarding claim 61 (Currently Amended)
A method, comprising:
receiving, with a user equipment, a configuration for a timer that determines when the user equipment monitors at least one physical downlink control channel from a first set of beams during the duration of the timer and a second set of beams after expiration of the timer;
wherein the user equipment is configured in connected mode discontinuous reception; 
wherein the first set of beams from which the user equipment monitors the at least one physical downlink control channel during the duration of the timer comprises one or more channel state information reference signal based beams; wherein the second set of beams from which the user equipment monitors the at least one physical downlink control channel after expiration of the timer comprises one or more synchronization signal block based beams.
The scope and subject matter of method claim 61 is drawn to the method of using the corresponding apparatus claimed in claim 51. Therefore method claim 61 corresponds to apparatus claim 51 and is rejected for the same reasons of anticipation as used in claim 51 rejection above.

Claims 50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Deeno, in view of InterDigital, Murray, and Verger, and further in view of Choi et al. US Pub 2017/0332300 (hereinafter “Choi”). 
Regarding claim 50 (Currently Amended)
Deeno, as modified by InterDigital, Murray, and Verger, previously discloses the apparatus according to claim 42, 
Deeno, InterDigital. Murray, and Verger do not specifically teach wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to configure the timer as a fallback timer, and configure the timer to be used to determine a validity of obtained measurements.
In an analogous art, Choi discloses wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to configure the timer as a fallback timer, and configure the timer to be used to determine a validity of obtained measurements (“The legacy BS may be configured to, upon receipt of the second fallback request message within the value of the fallback timer, transmit a fallback command message commanding fast fallback to the mmWave UE, and not to, upon expiration of the fallback timer, perform the fast fallback. The fallback timer may be set in consideration of a line of sight (LoS)/non-LoS transition time allowed for an mmWave link, an NLoS state duration, an NLoS/LoS transition time, and a propagation delay and processing delay time of the legacy BS.” [0013-0014]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX), as modified by InterDigital, Murray, and Verger, to include Choi’s method for performing fast fallback in order to maintain link connectivity (Choi [0006-0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Choi’s method for performing fast fallback into Deeno’s method for controlling discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 58 (Currently Amended)
The apparatus according to claim 51, wherein the timer is configured as a fallback timer, and the timer is configured to be used to determine a validity of obtained measurements.
The scope and subject matter of apparatus claim 58 is similar to the scope and subject matter as claimed in apparatus claim 50. Therefore apparatus claim 58 corresponds to apparatus claim 50 and is rejected for the same reasons of obviousness as used in claim 50 rejection above.

Conclusion
                                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464